Exhibit 10.38

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

ADA-ES, INC.

PROJECT CROWFOOT INCENTIVE PROGRAM

AS AMENDED AND RESTATED

ON AUGUST 13, 2008 AND OCTOBER 15, 2008

The program described herein (the “Program”) is established pursuant to
Section 6(e) of ADA-ES, Inc.’s (the “Company”) 2007 Equity Incentive Plan (the
“Plan”).

Establishment of the Program. The Administrator1 hereby establishes the Program
for the purpose of reserving shares and granting Awards to the grantees named
herein (each a “Grantee” and collectively the “Grantees”), to incent and reward
them for their work for the Company in reaching certain defined milestones (the
“Milestones”) in connection with the development and putting into commercial
operation of the Company’s planned “Greenfield” activated carbon (“AC”)
manufacturing facility, which the Company refers to as “Project Crowfoot.”

Shares Reserved. There is hereby reserved within the Plan a total of 172,500
shares of restricted Company common stock (the “Shares”) for awards to be issued
in accordance with the terms hereof, to Grantees, as follows:

Michael Durham (57,500Shares);

Mark McKinnies (46,000 Shares);

Jean Bustard (46,000 Shares);

Richard Miller (11,500 Shares); and

Jim Kelly (11,500 Shares);

to be awarded in the discretion of the Administrator in accordance with the
terms hereof, with reverse vesting in accordance with the schedule (“Vesting
Schedule”) set forth herein, and in accordance with the Plan.

Limitation on Awards. Section 6(f) of the Plan sets forth the maximum number of
Shares which may underlie Awards made to any individual grantee under the Plan
in any fiscal year (the “Individual Annual Plan Maximum”). As of the date of the
Program, the Individual Annual Plan Maximum is 30,000. During any fiscal year,
the Shares awarded to a Grantee under the Program shall be such as shall assure
that all Awards made to any Grantee for that year under the Plan shall not
exceed the Individual Annual Plan Maximum, as the same may be amended from time
to time in the future.

Awards to Grantees Durham, McKinnies and Bustard. In the sole discretion of the
Administrator, and subject to the other requirements set forth herein, Durham,
McKinnies and Bustard (i.e., those Grantees for whom more than 30,000 Shares are
reserved under the Program) shall be awarded Shares in the following manner: in
FY2008, they shall each be awarded Shares in the amount of the Individual Annual
Plan Maximum less the number of other Shares underlying Awards previously
granted to them under the Plan in FY2008; in FY2009 and in any subsequent fiscal
year, they shall each receive that number of Shares equal to any remaining
Shares reserved for them under the Program but not more than the Individual
Annual Plan Maximum less the number of Shares underlying Awards previously
granted to them under the Plan in that fiscal year. In the sole discretion of
the Administrator, Shares shall be awarded annually (at the first regular
meeting of the Administrator occurring in a fiscal year) to each Grantee in this
manner, subject to the other requirements of the Program, until all Shares
reserved under the Program have been awarded to such Grantees.

 

1

The terms “Administrator,” “Awards,” “Grantees” and “Shares” shall each have the
meaning given to them in the Plan.

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on

November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

Awards to Grantees Miller and Kelly. In the sole discretion of the
Administrator, and subject to the other requirements set forth herein, Miller
and Kelly shall be awarded Shares in an amount up to the number of Shares
reserved for them under the Program, but not more than the Individual Annual
Plan Maximum less the number of Shares underlying Awards previously granted to
them under the Plan in that fiscal year. In the event the total number of Shares
reserved for either Grantee Miller or Kelly cannot be awarded in the first year,
Shares shall be awarded in subsequent years, in the same manner and subject to
the same conditions as Awards to be made to Grantees Durham, McKinnies and
Bustard.

Conditions to be Met by Grantee at Time of Award. Each Grantee shall meet all
conditions required of a grantee under the Plan at the time of any Award
hereunder. In addition, as of such time, each Grantee shall meet the following
additional conditions: (1) Grantee must be meaningfully involved in Project
Crowfoot in some capacity; and (2) Grantee must be employed by, or contracted
with, the Company or one of its subsidiaries. Notwithstanding the satisfaction
of the foregoing conditions, the Administrator may, in its sole discretion,
determine not to make an Award to a Grantee hereunder for any reason, and
Grantee shall have no claim against the Company or the Administrator for the
Shares that would have otherwise been the subject of an Award hereunder.

Awards of Shares under the Program are illustrated in the following table:

Award Table2

 

     

Shares Reserved

  

FY2008 Award

  

FY2009 Award

  

FY2010 Award

Durham    57,500    Plan Max – a = m    57,500 – m – d = x    57,500 – x
McKinnies    46,000    Plan Max – b = n    46,000 – n – e = y    46,000 – y
Bustard    46,000    Plan Max – c = o    46,000 – o – f = z    46,000 – z Miller
   11,500    11,5003    A    A Kelly    11,500    11,5003    A    A    Total   
172,500      

 

2

For each fiscal year, the number of Shares awarded under the Program to any
Grantee may not exceed the Individual Annual Plan Maximum less the number of
shares underlying other Awards previously granted to that Grantee under the Plan
during that fiscal year. This Table, which is for illustrative purposes, shows
only Awards made through 2010. However, depending on the number of reserved
Shares awarded in prior years, in the discretion of the Administrator, Awards
under the Program may be made beyond 2010.

 

3

For purposes of this table, it is assumed that the Awards for Grantees Miller
and Kelly can be made in their entirety in FY 2008 without exceeding the
Individual Annual Plan Maximum, and will therefore be made in their entirety in
FY 2008. In no event however, shall the Award of Shares to either of them
hereunder be made in an amount which exceeds the Individual Annual Plan Maximum,
and any Award hereunder shall be reduced in such a manner as to assure
compliance with this requirement.

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

2



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

Notes: Plan Max = the Individual Annual Plan Maximum as defined in Section 6(f)
of the Plan

 

  a = shares underlying Awards previously made to Durham in FY2008

  b = shares underlying Awards previously made to McKinnies in FY2008

  c = shares underlying Awards previously made to Bustard in FY2008

  d = shares underlying Awards previously made to Durham in FY2009

  e = shares underlying Awards previously made to McKinnies in FY2009

  f = shares underlying Awards previously made to Bustard in FY2009

 

  A = any remaining Shares to be awarded under the Program

Execution of Restricted Stock Agreements. Each Grantee shall timely enter into a
Restricted Stock Purchase Agreement (the “RSPA Agreement”) in the form
substantially as attached hereto, as required under the Plan, as to those Shares
accepted by the Grantee as an Award hereunder.

Purchase of Shares by Grantees; Lapse of Company’s Repurchase Rights. Shares
awarded hereunder shall be purchased by the Grantees for the cash purchase price
of $.01 per Share. The Shares shall remain the property of the Grantee in
accordance with the Plan, subject at all times to the Company’s repurchase
rights under the RSPA Agreement which may be exercised in accordance with the
terms of the RSPA Agreement until such time as the Shares vest in accordance
with the provisions of the Plan, the RSPA Agreement and the Program.

Vesting of Shares. The repurchase rights of the Company shall lapse with respect
to that percentage of the total Shares reserved for the Grantee hereunder
according to the Vesting Schedule below, following the occurrence of a specific
Milestone, so long as the following conditions are met by the Grantee at the
time of vesting: (1) Grantee remains meaningfully involved in Project Crowfoot;
and (2) Grantee remains employed by, or contracted with, the Company or one of
its subsidiaries. Following the occurrence of a Milestone and as of the next
open trading window for the Company’s stock in accordance with the Company’s
insider trading policy, the Shares attributable to that Milestone shall vest,
and the Company’s repurchase rights shall lapse, as of such date (the “Vesting
Date”).

Vesting Schedule

 

Milestones4

   Number of Reserved Shares Vested5       Durham    McKinnies/
Bustard*    Miller    Kelly

Strategic Partner Plus Promote

   12,500    10,000    none    3,333

Off-Take Contracts

   12,500    10,000    10,000    3,333

Financial Close

   12,500    10,000    none    3,334

 

4

The Milestones are defined in Exhibit 1.

 

5

If a Milestone is met, and vesting for that Milestone thereafter occurs, but
less than that number of Shares has theretofore been granted to the Grantee,
then the balance of Shares vested shall vest immediately upon the next grant, up
to that number necessary to vest the number vested in accordance with Milestones
previously met.

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

3



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

Project Schedule/Plant Start-Up

   5,000    4,000    none    none

Commercial Production/Profitability

   15,000    12,000    1,500    1,500                    

TOTALS

   57,500    46,000    11,500    11,500

 

* Mr. McKinnies and Ms. Bustard are each entitled to the number of Shares
specified in the table, for a total of 92,000 Shares between them.

Request to Exchange Vested Shares for Cash. In order to assist the Grantee with
minimum statutory withholding obligations that may be owing at the time of
vesting of the Shares, the Company shall have the option, at the request of the
Grantee, to repurchase that portion of the Shares (up to 35% of the Shares
vesting at the time of a Vesting Event) necessary to satisfy the minimum
statutory withholding obligation of the Grantee, for an amount equal to the Fair
Market Value (as such term is defined in the Plan) of the Shares to be so
purchased, as of the Vesting Date. The Grantee shall notify the Company in
writing as to his or her request, including therein a statement as to the number
of Shares requested to be repurchased by the Company, not later than 10 days
after the Vesting Date of each Milestone and the Company will promptly
thereafter inform the Grantee whether it elects to make such repurchase. If and
to the extent the Company agrees to repurchase any of such Shares, the Grantee
shall promptly transfer the Shares to be so purchased to the Company and the
Company will pay the minimum statutory withholding obligations to the
appropriate authorities.

[EXHIBIT DOCUMENTS FOLLOW ON NEXT PAGE]

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

4



--------------------------------------------------------------------------------

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

ADA-ES, Inc.

Crowfoot Incentive Program under the 2007 Equity Incentive Plan

(As Amended and Restated on August 13, 2008 and October 15, 2008)

Exhibit 1

Milestone Definitions

 

1. Strategic Partner Plus Promote – This Milestone shall be deemed satisfied as
of the date on which the Company enters into a binding, definitive agreement
with a strategic partner for Project Crowfoot by which the partner commits to
contribute no less than $60 million of equity to the project and, as part of
that agreement, or in an agreement whereby the partner agrees to purchase an
equity interest in the Company, commits to pay the Company no less than One
Million Dollars ($1,000,000) in recognition of the advancement of the project to
date (or for any other reason). The total amount of this incentive decreases by
5% of the Shares reserved for the Grantee entitled to such Shares for this
Milestone* per month as of each monthly anniversary after April 30, 2008, during
which this Milestone remains unfulfilled**.

 

2. Off-Take Contracts – This Milestone shall be deemed satisfied as of the date
on which the Company has entered into definitive contracts which provide for the
sale of a total 200 million pounds of AC over a period of no more than ten
(10) years, with pricing within the range set forth in the financial model for
the project as of the time of Financial Close (as defined in Milestone #3). The
total amount of this incentive decreases by 5% of the Shares reserved for the
Grantee entitled to such Shares for this Milestone* per month as of each monthly
anniversary after Financial Close (as defined in Milestone #3), during which
this Milestone remains unfulfilled**.

 

3. Financial Close – This Milestone shall be deemed satisfied as of the date on
which the Company has entered into definitive contracts which provide for the
date on which debt financing sufficient to assure construction of the first
facility (including all items necessary to complete the facility and the first
AC production line) is irrevocably committed, subject only to customary funding
conditions. The total amount of this incentive decreases by 5% of the Shares
reserved for the Grantee entitled to such Shares for this Milestone* per month
as of each monthly anniversary after ##, during which this Milestone remains
unfulfilled**.

 

4. Project Schedule – Plant Start Up – This Milestone shall be deemed satisfied
as of the date on which the first production line in the facility is placed into
commercial service with an output capacity of no less than ## million pounds of
AC per year. The total amount of this incentive decreases by 5% of the Shares
reserved for the Grantee entitled to such Shares for this Milestone* per month
as of each monthly anniversary after ##, during which this Milestone remains
unfulfilled**

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

5. Commercial Production/Profitability – This Milestone shall be deemed
satisfied as of the date, which shall be no sooner than one year after Plant
Start Up (as defined in Milestone #4), when for a six month average consecutive
period, the plant has produced AC with an output capacity of greater than ##
million pounds of AC per year, at a cost that is within 10% of budgeted
operating cost per the financial model in effect as of Financial Close (as
defined in Milestone #3). The total amount of this incentive decreases by 5% of
the Shares reserved for the Grantee entitled to such Shares for this Milestone*
per month as of each monthly anniversary after ## during which this Milestone
remains unfulfilled**.

With respect to Shares awarded to Executives other than Mr. Miller:

*, ** If a Milestone is unfulfilled as of a particular date resulting in a
decrease in the amount of an incentive for a certain Milestone, the number of
Shares otherwise allocated to such Milestone resulting from such decrease shall
be reallocated to the next Milestone until the Share cap for such Milestone is
reached. Such reallocation shall automatically take place as of the beginning of
the day immediately following the deadline for each Milestone that remains
unfulfilled. For example, as of July 1, 2008, the “Strategic Partner Plus
Promote” Milestone had not been fulfilled, resulting in a decrease in the number
of Shares reserved for each Grantee for such Milestone in the amount of 10%
total. Accordingly, as of July 1, the Shares would be reallocated as shown on
the attached Schedule 1. Once the Share caps for every Milestone are reached,
any Shares that would have otherwise been re-allocated shall be forfeited and
permanently restricted from vesting, and the Company shall be entitled to
repurchase such Shares at that time or any time thereafter, notwithstanding
anything to the contrary in the RSPA or the Plan.

With respect to Shares awarded to Messrs. Miller and Kelly:

 

* For clarification purposes, the parties acknowledge that the failure to
achieve a milestone within twenty (20) months after the initial date specified
for the Milestone will divest the Grantee to all rights to the Shares to have
vested for attainment of that Milestone.

 

** If a Milestone is unfulfilled as of a particular date, thereby leading to a
forfeiture of the percentage of Shares specified in the Milestone, the Shares
representing that percentage so forfeited shall be permanently restricted from
vesting with the Grantee, and the Company shall be entitled to repurchase such
Shares at that time or any time thereafter, notwithstanding any contrary
provision of the RSPA or the Plan.

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

2



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

SCHEDULE 1

ADA-ES, Inc.

Crowfoot Project

Management Incentives

2008 Awards

 

Individual    MDD    CJB    MHM

Maximum 2008 Award

      30,000            30,000            30,000     

Stock already awarded

      1,140            892            925                                       
    

Award Amount

      28,860            29,108            29,075                               
                             7/1/2008              7/1/2008             
7/1/2008 Milestone    Reserved    Award    Change     Award Bal.    Reserved   
Award    Change     Award Bal.    Reserved    Award    Change     Award Bal.

1. Strategic Partner

   12,500    12,500    (1,250 )   11,250    10,000    10,000    (2,000 )   8,000
   10,000    10,000    (2,000 )   8,000

2. Off-Take Contracts

   12,500    12,500      12,500    10,000    10,000      10,000    10,000   
10,000      10,000

3. Financial Close

   12,500    3,860    1,250     5,110    10,000    9,108    892     10,000   
10,000    9,075    925     10,000

4. Schedule/Start up

   5,000    —        —      4,000    —      1,108     1,108    4,000    —     
1,075     1,075

5. Profitability

   15,000    —        —      12,000    —        —      12,000    —        —     
                                                           

total

   57,500    28,860    —       28,860    46,000    29,108    —       29,108   
46,000    29,075    —       29,075                                             
                 

 

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

3



--------------------------------------------------------------------------------

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

PROJECT CROWFOOT INCENTIVE PROGRAM

UNDER THE

ADA-ES, INC. 2007 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK PURCHASE AWARD

 

Grantee’s Name and Address:               

You have been granted the right to purchase shares of Common Stock of the
Company, subject to the terms and conditions of this Notice of Restricted Stock
Purchase Award (the “Notice”), under the Project Crowfoot Incentive Program, as
amended and restated on August 13, 2008 and October 15, 2008 (the “Program”)
under the ADA-ES, INC. 2007 Equity Incentive Plan, as amended from time to time
(the “Plan”) and the Restricted Stock Purchase Award Agreement (the “Agreement”)
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

Award Number      Grant Date      Vesting Commencement Date      Purchase Price
per Share      Total Number of Shares of Common Stock Awarded      Total
Purchase Price     

Vesting Schedule:

Subject to Grantee’s Continuous Service and other limitations set forth in the
Program, this Notice, the Agreement and the Plan, the Shares will “vest” in
accordance with the following schedule:

The Vesting Schedule applicable to the Shares granted hereunder is set forth in
the Program, a copy of which Grantee, by execution of this Notice, acknowledges
as having been received by Grantee. Grantee acknowledges that unvested Shares
may be reallocated to other Milestones on the terms described in the Program.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to repurchase at
the Purchase Price per Share; provided, however, that such Shares shall remain
subject to other restrictions on transfer set forth in the Agreement or the
Plan. Shares that have not vested are deemed “Restricted

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

Shares.” If the Grantee would become vested in a fraction of a Restricted Share,
such Restricted Share shall not vest until the Grantee becomes vested in the
entire Share. Notwithstanding the foregoing, the Shares subject to this Notice
will be subject to the provisions of the Agreement and Section 11 of the Plan
relating to the release of repurchase and forfeiture provisions in the event of
a Corporate Transaction or Change in Control.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement, and that signed copies of this Notice and
the Agreement (including signed copies of Exhibits A, B and C thereto, as
applicable) have been exchanged between the parties.

 

ADA-ES, INC. By:     Title:    

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR
IN THE PROGRAM OR PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, GRANTEE’S STATUS IS AT
WILL.

The Grantee acknowledges receipt of a copy of the Program, the Plan and the
Agreement (including Exhibits A, B & C thereto) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Award
subject to all of the terms and provisions hereof and thereof. The Grantee has
reviewed this Notice, the Agreement, the Program and the Plan in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Notice and the Agreement and fully understands all provisions of this Notice,
the Agreement, the Program and the Plan. The Grantee hereby agrees that all
disputes arising out of or relating to this Notice, the Program, the Plan and
the Agreement shall be resolved in accordance with Section 21 of the Agreement.
The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Notice.

 

Dated:       Signed:           Print Name:    

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

2



--------------------------------------------------------------------------------

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public

information has been filed with the Commission.

ADA-ES INC. 2007 EQUITY INCENTIVE PLAN

PROJECT CROWFOOT INCENTIVE PROGRAM

RESTRICTED STOCK PURCHASE AWARD AGREEMENT

1. Purchase of Shares. ADA-ES INC., a Colorado corporation (the “Company”),
hereby issues and sells to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Purchase Award (the “Notice”), the Total Number of Shares of
Common Stock Awarded set forth in the Notice (the “Shares”) for a Purchase Price
per Share set forth in the Notice (the “Total Purchase Price”), subject to the
Notice, this Restricted Stock Purchase Award Agreement (the “Agreement”), the
terms and provisions of the Company’s 2007 Equity Incentive Plan, as amended
from time to time (the “Plan”) and the terms and provisions of the Project
Crowfoot Incentive Program, as amended and restated on August 13, 2008 and
October 15, 2008 (the “Program”), which are incorporated herein by reference.
Payment for the Shares in the amount of the Total Purchase Price set forth in
the Notice shall be made to the Company upon execution of the Notice. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement. All Shares sold hereunder will be deemed
issued to the Grantee as fully paid and nonassessable shares, and the Grantee
will have the right to vote the Shares at meetings of the Company’s
shareholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.

2. Method of Payment. Payment of the Total Purchase Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such payment method does not then violate an Applicable Law:

(a) cash; or

(b) check.

3. Transfer Restrictions. The Shares sold to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 3 will be null and void
and will be disregarded. Before the Shares fully vest, the Shares will be
subject to the Company’s Repurchase Rights as set forth in Section 8 below.

4. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee and the

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

Grantee’s spouse (if required for transfer) with respect to each such stock
certificate, to the Secretary or Assistant Secretary of the Company, or their
designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice and continue to
be subject to the Company’s Repurchase Rights, with the authority to take all
such actions and to effectuate all such transfers and/or releases as may be
necessary or appropriate to accomplish the objectives of this Agreement in
accordance with the terms hereof. The Grantee hereby acknowledges that the
appointment of the Secretary or Assistant Secretary of the Company (or their
designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that such escrow holder shall not be liable to any party hereto
(or to any other party) for any actions or omissions unless such escrow holder
is grossly negligent relative thereto. The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Upon the vesting of all Restricted Shares
and termination of the Company’s Repurchase Right, the escrow holder will,
without further order or instruction, transmit to the Grantee the certificate
evidencing such Shares, subject, however, to satisfaction of any withholding
obligations provided in Section 6 below.

5. Distributions. Except as set forth in Section 8(e), the Company shall
disburse to the Grantee all dividends and other distributions paid or made in
cash with respect to the Shares and Additional Securities (whether vested or
not), less any applicable withholding obligations.

6. Section 83(b) Election and Withholding of Taxes. The Grantee shall provide
the Administrator with a copy of any timely election made pursuant to
Section 83(b) of the Internal Revenue Code or similar provision of state law
(collectively, an “83(b) Election”), a form of which is attached hereto as
Exhibit B. If the Grantee makes a timely 83(b) Election, the Grantee shall
immediately pay the Company the amount necessary to satisfy any applicable
foreign, federal, state, and local income and employment tax withholding
obligations. If the Grantee does not make a timely 83(b) Election, the Grantee
shall, as Restricted Shares vest, or at the time withholding is otherwise
required by any Applicable Law, pay the Company the amount necessary to satisfy
any applicable foreign, federal, state, and local income and employment tax
withholding obligations. The Grantee may satisfy his or her withholding
obligations by authorizing the Company to transfer to the Company the number of
vested Shares held in escrow that have an aggregate Fair Market Value equal to
the withholding obligations. The Grantee hereby represents that he or she
understands (a) the contents and requirements of the 83(b) Election, (b) the
application of Section 83(b) to the receipt of the Shares by the Grantee
pursuant to this Agreement, (c) the nature of the election to be made by the
Grantee under Section 83(b) and the consequences of either making or not making
the 83(b) Election, and (d) the effect and requirements of the 83(b) Election
under relevant state and local tax laws. The Grantee further represents that he
or she intends OR does not intend to file an election pursuant to Section 83(b)
with the Internal Revenue Service within thirty (30) days following the date of
this Agreement, and submit a copy of such election with his or her federal tax
return for the calendar year in which the date of this Agreement falls.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

2



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

[NOTE: The Grantee must cross through the inapplicable language in the last
sentence of the preceding paragraph, and initial here:                      .]

7. Additional Securities. Any securities received as the result of ownership of
the Restricted Shares (the “Additional Securities”), including, but not by way
of limitation, warrants, options and securities received as a stock dividend or
stock split, or as a result of a recapitalization or reorganization or other
similar change in the Company’s capital structure, shall be retained in escrow
in the same manner and subject to the same conditions and restrictions as the
Restricted Shares with respect to which they were issued, including, without
limitation, the Vesting Schedule set forth in the Notice and the Company’s
Repurchase Rights. The Grantee shall be entitled to direct the Company to
exercise any warrant, option or other right received as Additional Securities
upon supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant, option or right. If Additional Securities
consist of a convertible security, the Grantee may exercise any conversion
right, and any securities so acquired shall constitute Additional Securities.
Appropriate adjustments to reflect the distribution of Additional Securities
shall be made to the price per share to be paid upon the exercise of the
Repurchase Right in order to reflect the effect of any such transaction upon the
Company’s capital structure. In the event of any change in certificates
evidencing the Shares or the Additional Securities by reason of any
recapitalization, reorganization or other transaction that results in the
creation of Additional Securities, the escrow holder is authorized to deliver to
the issuer the certificates evidencing the Shares or the Additional Securities
in exchange for the certificates of the replacement securities.

8. Company’s Repurchase Rights.

(a) Grant of Repurchase Rights. The Company is hereby granted the right to
repurchase all or any portion of the Shares that are Restricted Shares and any
Additional Securities (the “Repurchase Right”) exercisable at any time during
the period commencing on the date the Grantee’s Continuous Service terminates
for any reason, with or without cause (including death or disability) (the
“Termination Date”) and ending ninety (90) days after the first date on which
the Repurchase Right may be exercised without incurring an accounting expense
with respect to such exercise (the “Share Repurchase Period”). Notwithstanding
the foregoing, if a Milestone under the Program is unfulfilled as of a
particular date and the Shares attributable to such Milestone are not
reallocated to another Milestone, thereby leading to a forfeiture of Shares,
such forfeited Shares shall be permanently restricted from vesting with the
Grantee, and the Company shall be entitled to repurchase such Shares at that
time or any time thereafter, notwithstanding any contrary provision of this
Agreement or the Plan.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

3



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

(b) Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to the Grantee prior to the expiration of the Share
Repurchase Period. The notice shall indicate the number of Shares and any
Additional Securities to be repurchased and the date on which the repurchase is
to be effected, such date to be not later than the last day of the Share
Repurchase Period. On the date on which the repurchase is to be effected, the
Company and/or its assigns shall pay to the Grantee in cash or cash equivalents
(including the cancellation of any purchase-money indebtedness) for Restricted
Shares being repurchased, the Purchase Price per Share or Additional Securities
previously paid by the Grantee to the Company for such Shares and Additional
Securities. Upon such payment to the Grantee or into escrow for the benefit of
the Grantee, the Company and/or its assigns shall become the legal and
beneficial owner of the Shares and Additional Securities being repurchased and
all rights and interest thereon or related thereto, and the Company shall have
the right to transfer to its own name or its assigns the number of Shares and
Additional Securities being repurchased, without further action by the Grantee.

(c) Assignment. Whenever the Company shall have the right to purchase Shares and
Additional Securities under this Repurchase Right, the Company may designate and
assign one or more employees, officers, directors or shareholders of the Company
or other persons or organizations, to exercise all or a part of the Company’s
Repurchase Right.

(d) Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Shares for which it is not timely exercised. In addition,
the Repurchase Right shall terminate, and cease to be exercisable, with respect
to all vested Shares upon the date on which such shares cease to be Restricted
Shares.

(e) Corporate Transaction/Change in Control. Immediately prior to the
consummation of a Corporate Transaction described in Section 2(q)(i), (ii) or
(iii) of the Plan or a Change in Control, the Repurchase Right as to all
unvested Shares and any Additional Securities shall automatically lapse in its
entirety, except to the extent this Agreement is Assumed, in which case the
Repurchase Right shall apply to the new capital stock or other property received
in exchange for the unvested Shares and Additional Securities in consummation of
the Corporate Transaction or Change in Control, but only to the extent the
unvested Shares and Additional Securities are at the time covered by such right.
The Repurchase Right as to Restricted Shares and Additional Securities shall
apply to the new capital stock or other property (including cash paid other than
as a regular cash dividend) received in exchange for the Shares and Additional
Securities in consummation of a Corporate Transaction and such stock or property
shall be deemed Additional Securities for purposes of this Agreement, but only
to the extent the Shares and Additional Securities are at the time covered by
such Repurchase Right. Appropriate adjustments shall be made to the price per
share payable upon exercise of the Repurchase Right to reflect the effect of the
Corporate Transaction.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

4



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

9. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

10. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

11. Restrictive Legends. Grantee understands and agrees that the Company may
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares, if
applicable, together with any other legends that may be required by the Company
or by state or federal securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A REPURCHASE RIGHT HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND REPURCHASE RIGHT
ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

5



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

12. Lock-Up Agreement.

(a) Agreement. Grantee, if requested by the Company and the lead underwriter of
any public offering of the Common Stock or other securities of the Company (the
“Lead Underwriter”), hereby irrevocably agrees not to sell, contract to sell,
grant any option to purchase, transfer the economic risk of ownership in, make
any short sale of, pledge or otherwise transfer or dispose of any interest in
any Common Stock or any securities convertible into or exchangeable or
exercisable for or any other rights to purchase or acquire Common Stock (except
Common Stock included in such public offering or acquired on the public market
after such offering) during the 180-day period following the effective date of a
registration statement of the Company filed under the Securities Act of 1933, as
amended, or such shorter period of time as the Lead Underwriter shall specify.
Grantee further agrees to sign such documents as may be requested by the Lead
Underwriter to effect the foregoing and agrees that the Company may impose
stop-transfer instructions with respect to such Common Stock subject until the
end of such period. The Company and Grantee acknowledge that each Lead
Underwriter of a public offering of the Company’s stock, during the period of
such offering and for the 180-day period thereafter, is an intended beneficiary
of this Section 12.

(b) No Amendment Without Consent of Underwriter. During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 12(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 12 may not be amended or waived except with the
consent of the Lead Underwriter.

13. Grantee’s Representations. In the event the Shares purchasable pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended, at the time of purchase, the Grantee shall, if required by the Company,
concurrently with the purchase of the Shares, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit C.

14. Transferability. No benefit payable under, or interest in, this Agreement or
in the shares of Common Stock that are scheduled to be issued hereunder shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge and any such attempted action shall be void and no
such benefit or interest shall be, in any manner, liable for, or subject to,
your or your beneficiary’s debts, contracts, liabilities or torts; provided,
however, nothing in this Section 14 shall prevent transfer (i) by will, (ii) by
applicable laws of descent and distribution or (iii) to an Alternate Payee to
the extent that a QDRO so provides, as further described in Section 20 of the
Plan.

15. No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation of the Grantee to continue in the employ or service of
the Company, or of the Company to continue to employ Grantee.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

6



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

16. Applicability of Plan. This Agreement is subject to all the provisions of
the Plan, which provisions are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control.

17. No Compensation Deferral. This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
but rather is intended to be exempt from the application of Code Section 409A.
To the extent that the Award is nevertheless deemed to be subject to Code
Section 409A for any reason, this Award shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date. Notwithstanding any
provision herein to the contrary, in the event that following the Grant Date,
the Administrator (as defined in the Plan) determines that the Award may be or
become subject to Code Section 409A, the Administrator may adopt such amendments
to the Plan and/or this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Plan and/or the Award from the application of Code
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to this option, or (b) comply with the requirements of Code
Section 409A.

18. Acknowledgement. By electing to accept this Agreement, you acknowledge
receipt of this Agreement and hereby confirm your understanding that the terms
set forth in this Agreement constitute, subject to the terms of the Plan, which
terms shall control in the event of any conflict between the Plan and this
Agreement, the entire agreement and understanding of the parties with respect to
the matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to Units awarded under the
Plan or future Units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

19. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Colorado, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Colorado to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

7



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

20. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

21. Dispute Resolution The provisions of this Section 21 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
Courts of the State of Colorado, and the parties shall submit to the
jurisdiction of such courts. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 21
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

22. Compliance with Laws. Notwithstanding anything contained in this Agreement
or the Plan, the Company may not take any actions hereunder, and no award shall
be granted, that would violate the Securities Act of 1933, as amended (the
“Act”), the Securities Exchange Act of 1934, as amended, the Code, or any other
securities or tax or other applicable law or regulation. Notwithstanding
anything to the contrary contained herein, the shares issuable upon vesting
shall not be issued unless such shares are then registered under the Act, or, if
such shares are not then so registered, the Company has determined that such
vesting and issuance would be exempt from the registration requirements of the
Act.

23. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

 

Signature of Grantee:    Date:              ,         

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

8



--------------------------------------------------------------------------------

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,              hereby sells, assigns and transfers unto
ADA-ES, Inc. or its assignee,              (            ) shares of the Common
Stock of ADA-ES, Inc., a Colorado corporation (the “Company”), standing in his
name on the books of, the Company, represented by Certificate No.             
herewith, and does hereby irrevocably constitute and appoint the Secretary of
the Company attorney to transfer the said stock in the books of the Company with
full power of substitution.

 

DATED:                                   

The undersigned spouse of              joins in this assignment.

 

Dated:                                      (Spouse of ________________________)

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

EXHIBIT B

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to the Internal Revenue Code,
to include in gross income for 20     the amount of any compensation taxable in
connection with the taxpayer’s receipt of the property described below:

1. The name, address, taxpayer identification number and taxable year of the
undersigned are:

TAXPAYER’S NAME:

SPOUSE’S NAME:

TAXPAYER’S SOCIAL SECURITY NO.:

SPOUSE’S SOCIAL SECURITY NO.:

TAXABLE YEAR: Calendar Year 20    

ADDRESS:

2. The property which is the subject of this election is              shares of
common stock of ADA-ES, Inc.

3. The property was transferred to the undersigned on             , 20    .

4. The property is subject to the following restrictions.

Vesting as follows:

(insert appropriate Milestones and %s based on the individual and the Shares
awarded as set forth in the Program and Exhibit 1 to the Program.)

5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is:

$__.             per share x              shares = $            .

6. The undersigned paid $.01 per share x              shares for the property
transferred or a total of $            .

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

Exhibit 10.38 to Form 10-Q for the Quarter Ended September 30, 2008 filed by
ADA-ES, Inc. (File No. 000-50216) on November 7, 2008

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.

The undersigned will file this election with the Internal Revenue Service office
to which he files his annual income tax return not later than 30 days after the
date of transfer of the property. A copy of the election also will be furnished
to the person for whom the services were performed. Additionally, the
undersigned will include a copy of the election with his income tax return for
the taxable year in which the property is transferred. The undersigned
understands that this election will also be effective as an election under
             law.

 

Dated:                                      Taxpayer

The undersigned spouse of taxpayer joins in this election.

 

Dated:                                      Spouse of Taxpayer

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

2



--------------------------------------------------------------------------------

## indicates portions of the exhibit that have been omitted pursuant to a
request for confidential information. The non-public information has been filed
with the Commission.

EXHIBIT C

ADA-ES, INC. 2007 EQUITY INCENTIVE PLAN

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE :    ___________________________ COMPANY :    ADA-ES, Inc. SECURITY :   
COMMON STOCK AMOUNT :    ___________________________ DATE :   
___________________________

In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:

(a) Grantee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Grantee is acquiring these
Securities for investment for Grantee’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”).

(b) Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. In this connection, Grantee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Grantee’s representation was predicated
solely upon a present intention to hold these Securities for the minimum capital
gains period specified under tax statutes, for a deferred sale, for or until an
increase or decrease in the market price of the Securities, or for a period of
one year or any other fixed period in the future. Grantee further understands
that the Securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Grantee further acknowledges and understands that the Company is
under no obligation to register the Securities. Grantee understands that the
certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan



--------------------------------------------------------------------------------

(c) Grantee is familiar with the provisions of Rule 144 promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions. The
Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires (i) the resale to occur not less than six
months after the later of the date the Securities were sold by the Company or
the date the Securities were sold by an affiliate of the Company, within the
meaning of Rule 144; (ii) in the case of acquisition of the Securities by a
non-affiliate who subsequently holds the Securities less than one year, the
availability of certain public information about the Company; and (iii) in the
case of acquisition of the Securities by an affiliate: (A) the resale being made
through a broker in an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as said term is defined under the Securities
Exchange Act of 1934), (B) the availability of certain public information about
the Company, (C) the amount of Securities being sold during any three month
period not exceeding the limitations specified in Rule 144(e), and (D) the
timely filing of a Form 144, if applicable. Other restrictions may also apply to
sales of the Securities, and Grantee understands that the Securities may not be
readily resold, and that delays may occur in selling the Securities, even if
they are eligible for sale under Rule 144.

(d) Grantee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.
Grantee understands that no assurances can be given that any such other
registration exemption will be available in such event, and that the Securities
may not be salable by Grantee.

(e) Grantee represents that he is a resident of the State of             .

 

Signature of Grantee:           [Print Name]   Date:                     

 

Restricted Stock Purchase Agreement for the

Project Crowfoot Incentive Program under the

ADA-ES, Inc. 2007 Equity Incentive Plan

4